DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.  It is noted that there are no specific arguments against references applied for the dependent claims and they have been  applied in this Office Action as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-2, 15, rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 20170185871 A1] in view of Kahl [“A Neural Network Based Classifier for Ultrasonic Raw Data of the Myocardium”, 1997 IEEE ULTRASONICS SYMPOSIUM].
Zhang teaches a method for removing artifacts comprising:
In view of applicant spec.  examiner interprets this as “raw pixel” image/ data.  Zhang Fig 5, item 501, ¶0072 “The plurality of images are provided as raw data image 501”);
applying a convolutional neural network (CNN) (Zhang Fig 5 item 525, ¶0068-¶0069), wherein the CNN is configured for:
identifying and distinguishing true signals from artifacts and removing the artifacts (Zhang ¶0011 include training the neural network by back-propagation. The method may further include ...smoothing, speckle, color space values, interleaving, correction, gamma correction, edge enhancement, contrast enhancement, sharpness and demosaicing”.  Some of these in image processing inherently performs identification and removal of true signals from artifacts like noise, speckle);
inputting the data into the CNN (Zhang Fig 5, input via database 520 to 525);
generating a revised set of data wherein the artifacts are removed; and, outputting an image view of the image target from the revised set of data (Zhang Fig 6, revision or processing of data using the neural network and output as in Fig 7D).
Zhang further mentions in ¶0086 that the method may associated with medical imaging including ultrasonic (Zhang ¶0086), but does not expressly recite the obtained raw data is ultrasonic or photoacoustic data received from a plurality of ultrasound transducer elements.
Kahl in field of ultrasonic imaging (mentioned in Zhang), teaches the obtained raw data is ultrasonic or photoacoustic data (Kahl Title, Fig 1), received from a plurality of ultrasound transducer elements (Kahl section 2 data acquisition “The ultrasonic RF-data was collected in vivo with a transoesophageal multiplane probe attached to a standard ultrasound system for medical investigations (Vingmed CFM 800)”.  Note, this particular device has inherently a plurality of transducer elements, because it uses phased array probe as evidenced by the book “Medical Imaging, by Okechukwu Felix Erondu, Dec 22, 2011”, page 299).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang by using raw data from ultrasound. The combination is directed to use of known technique to improve similar devices (methods, or products) in the same way, listed as a rationale in MPEP 2143. I.C.  In the instant case, it uses known techniques for image attribute improvement as in as in Zhang, to similar device or method as in Kahl, which uses raw data.  Zhang mentions use and application is field of medical imaging.  Further the input in Zhang is only required to have some raw image data.  A person of ordinary skill would have been motivated to use the known technique in Zhang to improve similar device like ultrasound imagers.  This would improve the ultrasound imaging the same way, as in Zhang, by providing better quality images.
As per claim 2, Zhang in view of Kahl further teaches further comprising executing the method using a non- transitory computer readable medium (Zhang ¶0012 “In yet another embodiment, an imaging device is provided. The device includes an imaging sensor, a processor and memory; and an image signal processing (ISP) system including machine executable instructions stored on non-transient machine readable media”).
As per claim 15, Zhang in view of Kahl further teaches comprising locating both point sources and artifacts in raw channel data to remove the artifact from an image (Zhang ¶0011, speckle correction, smoothing relates to point sources and artifacts).  Zhang in view of Kahl does not expressly teach  photoacoustic raw data.  As in claim 1 phot acoustic or ultrasound is optional technique which uses received ultrasound waves.  As discussed above, this claim is only directed to uses known techniques for image attribute improvement as in as in Zhang, to photoacoustic data.   Reasons are same as that discussed with relation to claim 1.   

Claims 3, 6-10, 12, 20 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Bradley [“k-Wave: MATLAB toolbox for the simulation and reconstruction of photoacoustic wave fields” Journal of Biomedical Optics 15(2), 021314 (March/April 2010)].
As per claims 3, 6-10, 12, 20, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl further teaches comprising constructing the CNN to receive the raw ultrasonic or photoacoustic data in the form of a raw-pixel image and using the method for ultrasound image data (Kahl Fig 1).
Zhang in view of Kahl does not expressly teach estimate image formation parameters such as point source location, point source size, target size, or medium sound speed, further comprising using a physically based simulator, using the physically based simulator to create images that mimic reality by modeling the physics of an environment, using one or more of a k-Wave, Field II, or full wave simulation, giving the physically based simulator parameters to produce a corresponding image that visualizes a scene based on parameter setting, displays the information as a separate image, or modeling an ultrasound transducer used in obtaining ultrasound or photoacoustic data.
Bradley teaches estimate image formation parameters such as point source location, point source size, target size, or medium sound speed (Bradley Fig 2, Page 5 LHS line 12), using a physically based simulator or using k-Wave, Field II or full wave simulation (Bradley Page 1 abstract “The toolbox, named k-Wave”), comprising using the physically based simulator to create images that mimic reality by modeling the physics of an environment, further comprising (Bradley Page 1 RHS “tissue-realistic methods for modeling photoacoustic wave fields”), giving the physically based simulator parameters to produce a corresponding image that visualizes a scene based on parameter setting (Bradley Page 2 LHS bullet point 5 “Optional input parameters to adjust visualization and performance,”.  See also section 3.3), displays the information as a separate image (Bradley Fig 5), modeling an ultrasound transducer used in obtaining ultrasound or photoacoustic data (Bradley Page 1 RHS PAT modeling including the arrangement and characteristics of the ultrasound sensors).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating features of quantitative imaging and reconstruction as in Bradley.  The motivation is to provide both qualitative and quantitative insight into the contribution of various parameters like properties of tissues, lasers, sensors, etc.… (Bradley Introduction).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Kadar [US 5884294 A]
As per claim 4, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl further teaches further comprising training the CNN through data from images comprising real (Zhang Fig 5 item 501).  
Zhang in view of Kahl does not expressly teach simulated and hybrid images that overlay simulated data onto realistic noisy backgrounds.
Kadar teaches simulated and hybrid images that overlay simulated data onto realistic noisy backgrounds (Kreeler Col 3 lines 25-33 “The neural network creates a synthesized polynomial … the neural network learns by testing different training data in a process that synthesizes layers representing polynomials up to and including the third degree. A simulated training data base can be utilized which comprises specific attributes based on a priori observations (which include noise).”).
Hence, the use of simulated and hybrid data in training neural networks is known.  In neural networks, the amount and type of training data is critical how accurate the classification is.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl by using different types of data so as to accurately provide learning and  classification. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Weston [US 20090204558 A1].
 As per claim 5, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl does not expressly teach customizing the loss function during training, to generate simulated images.
Weston teaches customizing the loss function during training (Weston Fig 5, step 53, ¶0032 “simultaneously trained with labeled and unlabeled training examples or datapoints, respectively to minimize (optimize) the loss functions of the network and embedding algorithm”.  The labeled and unlabeled datapoints corresponds to simulated images).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating optimization as in Weston.  The motivation would be to improve the accuracy of the supervised training task (Weston ¶0033).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl and Bradley as applied to claim 3 above and further in view of Yu [US 20150313578 A1].
As per claim 11, Zhang in view of Kahl and Bradley teaches claim 3 as discussed above.  Zhang in view of Kahl and Bradley does not expressly teach that overlays the image information onto a traditional beamformed image.
Yu teaches overlays the image information onto a traditional beamformed image (Yu ¶0026 “The sensor signals are sent to the server 10 where further analytics are performed to provide information overlay onto the display and/or to control the scan or image processing parameters of ultrasound imaging.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl and Bradley, by integrating parameter display as in Yu.  The motivation would be to provide mechanism for scan control and image processing (Yu ¶0026).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Baruch [US 20170337693 A1].
As per claim 13, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl does not expressly teach wherein the ultrasound or photoacoustic image data includes extracting details directly from non-human-readable channel data and producing a segmentation mask.
Baruch teaches extracting details directly from non-human- readable channel data and producing a segmentation mask (Baruch ¶0067 “obtain initial segmentation mask of earlier frame…this operation may preliminarily include obtaining the raw image data that has already been pre-processed sufficiently for segmentation”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating segmentation as in Baruch, so as to provide pixel color and luminance values and/or other data such as gradients, histograms (Baruch ¶0067).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Maurer Jr [US 20120035462 A1].
As per claim 14, Zhang in view of Kahlteaches claim 1 as discussed above.  Zhang in view of Kahldoes not expressly teach tracking a target in an image, wherein the tracking can be performed with or without a robotic system.
Maurer Jr teaches tracking a target in an image, the tracking can be performed with or without a robotic system (Maurer ¶0049 “The irradiation of the target volume may then be adjusted based on this tracking (step 390)”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating segmentation as in Baruch, so as to adjust the angle, position, and/or field of the radiation being administered (Maurer Jr ¶0049).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Charles [US 20150272694 A1].
As per claim 16, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl does not expressly teach tracking a surgical tool that generates noise artifacts in the image data.
Charles teaches tracking a surgical tool that generates artifacts in the image data (Charles ¶0288 electromagnetic or optical tracking of tools, subtracting EM noise).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating artifact removal as in Charles, so as to be rendered as transparent on the composite image (Charles abstract).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Devaney [US 5586200 A].
As per claim 17, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl does not expressly teach further comprising simulating image targets by replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of the entire image.
Devaney further comprising simulating image targets by replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of the entire image (Devaney Col 10 lines 63-65 “In this image, the corresponding pixel values of the combined areas have been replaced by the average over the entire area”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating segmenter as in Devaney so as to provide one mechanism for image compression (Devaney Col 1 lines 5-10).

Claims 18, 21 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of Yamakawa [US 20120293843 A1].
As per claim 18, 21, Zhang in view of Kahl teaches claim 1 as discussed above.  Zhang in view of Kahl does not expressly teach simulating image targets replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of a noise level of the image, or replacing identified pixels in channel data corresponding to noise regions.
Yamakawa teaches simulating image targets replacing pixels inside a detection bounding box in channel data with an average pixel confidence value of a noise level of the image, or replacing identified pixels in channel data corresponding to noise regions (Yamakawa ¶0063 “the correction unit 318 makes this correction by replacing a pixel value of each of the target pixels having the image noise with an average value of pixel values of its peripheral pixels”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating noise removal as in Yamakawa, so as correct for noise in image data (Yamakawa ¶0063).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kahl as applied to claim 1 above and further in view of 
As per claim 19, Zhang in view of Kahl further teaches using network outputs to display only locations of detected source signals in the image.
Saadat teaches using network outputs to display only locations of detected source signals in the image (Saadat ¶0012 “The method comprises the steps of introducing a device into the body, the device carrying at least one signal source thereon. A display is provided, having a first side for facing the patient and a second side for displaying indicium of the location of the signal source”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Zhang in view of Kahl, by integrating display as in Saadat so as to efficiently, and accurately indicate the spatial orientation of a scope positioned within a patient (Saadat ¶0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793